Citation Nr: 0945263	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder. 

2.  Entitlement to service connection for pelvic inflammatory 
disease. 

3.  Entitlement to service connection for cervical dysplasia. 

4.  Entitlement to service connection for trochanteric 
bursitis. 

5.  Entitlement to an initial compensable evaluation for 
residuals of sebaceous cyst/perianal mass.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to 
December 1987.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating 
decision, by the Indianapolis, Indiana, Regional Office (RO), 
which granted service connection for residuals of sebaceous 
cyst/perianal mass and assigned a 0 percent rating; that 
rating action also denied service connection for clinical 
depression, pelvic inflammatory disease, cervical dysplasia, 
and trochanteric bursitis.  The Veteran perfected a timely 
appeal to that decision.  

The Board notes that the above rating decision also denied 
service connection for temporomandibular joint dysfunction 
(TMJ); however, during the pendency of the appeal, the RO 
granted that benefit in a March 2009 rating decision.  
Accordingly, the issue of entitlement to service connection 
for TMJ no longer remains in appellate status and no further 
consideration is required.  

The issue of an initial compensable evaluation for residuals 
of a sebaceous cyst/perianal mass is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  An acquired psychiatric disorder, including major 
depressive disorder, was not manifest in service, a psychosis 
was not manifest within a year after discharge, and an 
acquired psychiatric disorder is not related to the Veteran's 
service.  

2.  Competent, probative medical evidence fails to reveal 
that the Veteran has pelvic inflammatory disease.  

3.  There is no competent medical nexus evidence of record 
indicating that the Veteran has a disability of the cervix, 
including cervical dysplasia, which is causally or 
etiologically related to her active service.  

4.  There is no competent evidence that relates the current 
trochanteric bursitis to an event or injury in active 
service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including major 
depressive disorder, was not incurred in or aggravated by 
active service, and a psychosis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  

2.  Service connection for pelvic inflammatory disease is not 
established.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

3.  A disability of the cervix, including cervical dysplasia, 
was not incurred in, or aggravated by, active service, and 
may not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.301, 3.303, 3.307, 3.309 (2009).  

4.  Trochanteric bursitis was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in a pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in December 2004 from the RO to the Veteran 
which was issued prior to the RO decision in May 2005.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
Veteran was afforded VA compensation examinations in January 
2005 and February 2009.  Thus, the Board finds that the 
purpose behind the notice requirements has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained.  It is therefore the Board's conclusion that 
the Veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, to whatever extent the decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that it does not 
have jurisdiction of any such issue.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor her representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  With regard to her claim 
for service connection for an acquired psychiatric disorder, 
including major depressive disorder, the Veteran has not been 
afforded an examination on that issue.  However, a review of 
the available service records contains no evidence of a 
psychiatric disorder.  In addition, the Veteran has provided 
no information regarding the etiology of the claimed major 
depressive disorder and has not specifically asserted 
continuous symptomatology since service.  Therefore, it is 
not necessary for VA to schedule the Veteran for an 
examination on that issue.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

With regard to the other issues on appeal, the Veteran was 
afforded VA examinations in January 2005 and February 2009.  
The examinations were conducted by a medical doctor.  The 
reports reflect that the examiners solicited symptoms from 
the Veteran, examined the Veteran, and provided diagnoses 
consistent with the record.  Therefore, those examinations 
are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to the Veteran in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claim decided 
herein.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
a psychiatric disorder, service connection for pelvic 
inflammatory disease, service connection for dysplasia, and 
service connection for trochanteric bursitis, given that he 
has been provided all the criteria necessary for establishing 
service connection, and considering that the Veteran is 
represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  


II.  Factual background.

The Veteran served on active duty from February 1983 through 
December 1987.  The enlistment examination, dated in December 
1982, reflects complaints of painful urination; the 
assessment was vaginitis and urinary tract infection.  The 
service treatment records show that the Veteran was seen 
during service for intermittent left hip pain not associated 
with trauma.  The assessment was possible muscular strain.  
She was also treated for and diagnosed with dysplasia, 
abdominal and pelvic pain, and severe cramps.  She underwent 
a colposcopy, which resulted in normal findings.  On the 
occasion of the separation examination in October 1987, it 
was noted that the last Pap smear in February was normal; a 
pelvic examination was normal.  The service treatment reports 
are negative for any complaints or findings of depression; a 
psychiatric evaluation at separation was normal.  

Post service VA treatment notes dated from March 2003 through 
November 2004 show that the Veteran received clinical 
attention for right hip pain.  

On the occasion of a VA examination in January 2005, the 
Veteran indicated that she began experiencing pain in the 
right hip in 1996; she stated that she did not recall any 
specific trauma or inciting events.  She reported that she 
has always been treated conservatively and did well for a 
number of years, but that a couple of years ago the pain 
became worse.  Following a physical evaluation, the 
impression was right hip pain, likely secondary to 
trochanteric bursitis.  

The Veteran was referred to a VA gynecological clinic in 
January 2005.  The examiner indicated that there was no 
mention of any cervical dysplasia in the records provided.  
The examiner noted that the Veteran had history of abnormal 
Pap smears while in her care, but no abnormalities since 
hysterectomy.  The pertinent diagnoses were abnormal Paps and 
sebaceous cysts.  

Among the records from SSA was the report of a psychological 
evaluation, conducted in December 2005.  At that time, the 
Veteran indicated that her main concerns were trochanteric 
bursitis, dysplasia, and clinical depression.  The pertinent 
diagnoses were major depressive disorder, recurrent, 
moderate; and R/O amnesic disorder due to multiple head 
injuries.  

Of record is a disability determination, dated in February 
2006.  The Veteran claimed that she was disabled due to 
bursitis and a mental condition.  The Veteran reported that 
she had a stroke and sustained a head injury in an accident 
at age 24; as a result, she currently had memory problems.  
The Veteran also reported a history of cancer resulting in 4 
surgeries over the years; she noted that the last one was a 
hysterectomy.  The Veteran indicated that she suffered a 
nervous breakdown during service, but she did not seek follow 
up treatment.  The pertinent diagnosis was amnesic disorder 
features.  

VA progress notes dated from January 2006 through December 
2006 show that the Veteran received clinical evaluation and 
treatment for major depressive disorder, pelvic pain, 
bursitis, and status post hysterectomy.  

Received in February 2007 were treatment records dated from 
August 1988 through 2003.  These records show that the 
Veteran received ongoing clinical evaluation and treatment 
for vaginal bleeding, abdominal and pelvic pain, and right 
hip pain.  The Veteran was seen at a clinic in August 1988 
for complaints of vaginal bleeding; she was told that she 
needed a D & C.  The diagnosis was menorrhagia.  The Veteran 
was admitted to a VA hospital in November 1990 with 
complaints of depression; the discharge diagnosis was 
adjustment disorder with depressed mood.  When seen at a 
gynecology clinic in October 1996, it was noted that the 
Veteran had a recent history of abnormal Pap smear and 
underwent a colposcopy; the assessment was slight atypia, 
probably secondary to inflammation from recently trichomonas 
infection.  In June 1999, the Veteran underwent tubal 
ligation.  In July 1999, the Veteran was seen with complaints 
of continued bleeding since the procedure.  The assessment 
was status post tubal ligation with some spotting.  She was 
again seen in September 1999 with complaints of pelvic pain.  

On March 30, 2000, the Veteran was seen with persistent right 
hip pain and chronic abdominal pain.  The assessment was 
abdominal/pelvic pain, and right hip pain, questionable 
trochanteric bursitis.  The Veteran was again seen in July 
2000 with complaints of pelvic pain and chronic hip pain.  On 
August 4, 2000, the Veteran was admitted to a hospital with 
complaints of chronic pelvic pain; she underwent a diagnostic 
laparoscopy.  In February 2001, the Veteran was diagnosed 
with pelvic pain and dysmenorrhea.  


VA progress notes dated from May 2007 through October 2007 
show that the Veteran was seen at the psychiatric clinic for 
evaluation and management.  The assessment was major 
depressive, recurrent, by history and R/O PTSD.  In September 
2007, the Veteran was seen for a follow up evaluation.  The 
assessment was history of chronic right hip pain; it was 
noted that she also had depression and memory loss.  She was 
also diagnosed with hip pain/trochanteric bursitis, which is 
a chronic problem.  

Received in July 2008 were additional records from the Social 
Security Administration.  Among the records was a disability 
determination dated in March 2006, which determined that the 
Veteran became disabled in August 2004 due to organic mental 
disorders and osteoarthrosis and allied disorders.  The 
medical records show that the Veteran received clinical 
evaluation and treatment for chronic right hip pain, 
diagnosed as trochanteric bursitis and major depression.  In 
March 2005, the Veteran was referred for a psychological 
evaluation.  At that time, she claimed to be disabled due to 
clinical depression and a hip disorder.  The Veteran 
indicated that she had a nervous breakdown in 1992 or 1993 
and was hospitalized for two weeks; she stated that she was 
treated for depression.  Following an evaluation, the 
pertinent diagnosis was major depression, recurrent, 
unspecified.  In October 2005, the Veteran was referred to 
physical therapy for chronic hip pain; she reported severe 
nocturnal cramping.  The Veteran indicated that she had had 
right hip pain for 10 years, right worse than the left.  

VA progress notes dated from September 2008 through November 
2008 reflect diagnoses of depression and bursitis, bilateral 
hips.  

The Veteran was afforded a VA examination in February 2009.  
At that time, it was noted that the Veteran was treated for 
complaints of intermittent left hip pain in service on one 
occasion; there were no other documents pertinent to the left 
hip in service.  It was also noted that the Veteran received 
treatment on several occasions in service for abdominal pain, 
pain with menses and pain with intercourse.  The service 
treatment records also noted history of mild dysplasia.  
Further workup revealed no dysplastic or malignant cells, but 
inflammation was present.  Inservice colposcopy results were 
within normal limits and a Pap smear done prior to discharge 
was within normal limits.  Post-service, in 1998, the Veteran 
had her cervix removed and tube tied.  She had a partial 
hysterectomy in 2000 and a total hysterectomy in 2002.   

Following examination of the Veteran, the examiner stated 
that the Veteran's left hip disability was less likely as not 
caused by or a result of the complaint of left hip pain in 
service.  The examiner further noted that the cause of the 
left hip condition is most likely due to aging, gender, her 
smoking history, decreased estrogen level, or overuse of the 
joint.  The examiner stated that, because of the gap between 
the Veteran's initial complaint of hip pain and subsequent 
complaint of hp pain, there is less than a 50 percent 
probability that the left hip disability is related to the 
complaint in service.  The examiner also concluded that the 
total hysterectomy was not caused by or a result of mild 
dysplasia in service.  The examiner's rational was that 
although the claims file showed a history of dysplasia during 
active service, she had several subsequent Pap smears and 
colposcopy that were within normal limits and negative for 
dysplasia.  She opted for the hysterectomy post-service even 
though ultrasound and endometrial biopsy were normal.  Hence, 
the total hysterectomy that the Veteran selected to have 
could not be caused by or a result of the inservice diagnosis 
of mild dysplasia.


III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so- 
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and psychoses 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

A.  Psychiatric disorder, including major depressive 
disorder.

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for major 
depressive disorder.  In this regard, the Board notes that 
the service treatment records are negative for any findings 
of a psychiatric disorder, including major depressive 
disorder.  In addition, the Veteran's post-service medical 
records do not reflect any documentation of major depressive 
disorder until March 2005 when she was referred for a 
psychological evaluation by the Disability Determination 
Office.  In summary, there is a remarkable lack of evidence 
demonstrating any complaint or finding of a psychiatric 
disorder during the period from service discharge in 1987 
until 2005.  Moreover, the record does not include any 
evidence of a relationship between the current psychiatric 
disorder, diagnosed as major depressive disorder and the 
Veteran's active service other than her own reports.  

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence 
showing continuity of symptomatology since service, the Board 
finds that the evidence weighs against the Veteran's claim.  
The Veteran's major depressive disorder was not incurred in 
or aggravated by service, and there is no evidence of a nexus 
between the post-service diagnoses and active service.  As 
such, the Veteran's claim for service connection for major 
depressive disorder must be denied.  There is no doubt of 
material fact to be resolved in the Veteran's favor.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit 
of doubt rule does not apply when preponderance of evidence 
is against claim).  

The Veteran herself believes that her current acquired 
psychiatric disability is causally related to active service.  
However, she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board additionally notes that, because a psychosis was 
not manifested within one year from the Veteran's service 
separation, a grant of service connection on a presumptive 
basis, for chronic diseases, is not warranted.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the  
Veteran's psychiatric disorder, diagnosed as major depressive 
disorder, is related to any incident during service, and is 
against a grant of service connection.  Thus, the benefit-of- 
the-doubt doctrine is not for application, and the claim must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

B.  Pelvic inflammatory disease.

The Board finds that service connection for residuals of 
pelvic inflammatory disease is not warranted.  The service 
treatment records reflect that the Veteran was seen with 
various gynecological complaints; however, the service 
treatment records do not reflect any complaints of or 
treatment for pelvic inflammatory disease.  At the time of 
the separation examination, in October 1987, a pelvic 
examination was normal.  The examination report referenced 
the last Pap smear, conducted in February 1987, and noted it 
was normal.  In addition, post-service private treatment 
reports show no complaints or references to pelvic 
inflammatory disease.  

As there is no mention of pelvic inflammatory disease in the 
service treatment records or the VA treatment records, either 
in the way of a subjective complaint or objective clinical 
finding, the Veteran has not demonstrated a current 
disability due to pelvic inflammatory disease.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  Given the complete absence of any pelvic 
inflammatory disease in or following active service, there is 
no showing of current disability and thus no basis for a 
grant of service connection.  Indeed, in the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

We have specifically considered her lay statements.  However, 
her own statements are vague and do not establish the onset 
or even the existence of pelvic inflammatory disease.  In 
sum, there is no support for a grant of service connection 
for pelvic inflammatory disease.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, this 
appeal is denied.  

C.  Cervical dysplasia.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
cervical dysplasia.  Although the service treatment records 
indicate that the Veteran sought in-service treatment for 
abdominal and pelvic pain, and was diagnosed with dysplasia, 
there is no objective of chronic disability as a result of 
any of these complaints.  The Veteran also was completely 
clinically normal at her separation physical examination.  
The post-service medical evidence also shows that the Veteran 
has not been treated for a disability manifested by cervical 
dysplasia.  

VA does not generally grant service connection for pain 
alone, without an identified underlying basis for the 
symptom.  The presence of a mere symptom alone, absent 
evidence of a diagnosed medical pathology or other 
identifiable underlying malady or condition that causes the 
symptom, does not qualify as a service connectable 
"disability."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  

The most recent VA clinical evidence clearly demonstrates 
that she does not now have the condition for which service 
connection is being claimed.  She has not presented any 
evidence to the contrary.  

The Board notes that the evidence does not show that the 
Veteran now has any diagnosed dysplasia.  See 38 U.S.C.A. 
§§ 1110, 1131, (West 2002 & Supp 2009).  In short, no current 
condition diagnosed as dysplasia is clinically demonstrated 
for which service connection may be granted.  In this regard, 
the Board points out that service-connection requires 
evidence that establishes that a Veteran currently has the 
claimed disability for which service connection is being 
sought.  In the absence of evidence of a diagnosed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Board thus finds 
that as there is no evidence of any currently diagnosed 
cervical dysplasia, service connection is not warranted.  

The only other evidence in support of the claimed condition 
is the Veteran's own statement to the effect that she now has 
dysplasia that is of service onset.  As a layperson, however, 
the Veteran is not competent to provide a probative opinion 
on a medical matter, such as whether or not she has the 
claimed disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Moreover, there is no evidence linking any current 
gynecological disorder, including the hysterectomy in 2002 to 
her period of service.  Following a VA examination in 
February 2009, the VA examiner stated that the total 
hysterectomy is not caused by or a result of mild dysplasia 
in service.  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim and 
service connection must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1991).  

D.  Trochanteric bursitis.

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for 
trochanteric bursitis.  In this regard, the Board notes that 
the service treatment records show that the Veteran was seen 
in June 1983 for complaints of left hip pain; at that time, 
she was diagnosed with possible muscular strain.  There were 
no further complaints in service.  In fact, at the time of 
the separation examination in October 1987, clinical 
evaluation of the lower extremities was normal.  Post-
service, the Veteran was first diagnosed with trochanteric 
bursitis in March 2000, more than 12 years following the 
Veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection. Cf.  Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that the claimed disorder was the result of an 
inservice injury, which resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  This lack of objective evidence between the 
period of active military service ending in 1987 and the 
first diagnoses in 2000, is itself evidence which tends to 
show that the Veteran's current hip disorder did not have its 
onset in service or for many years thereafter.  

Here, there is a current diagnosis of trochanteric bursitis, 
but there is no medical evidence of a nexus between the 
current right hip trochanteric bursitis and the Veteran's 
service.  Rather, following a VA examination in February 
2009, the examiner stated that the Veteran's left hip 
disability is less likely as not caused by or a result of the 
complaint of left hip pain in service.  The examiner further 
noted that the cause of the left hip condition is most likely 
due to aging, gender, her smoking history, decreased estrogen 
level, or overuse of the joint.  The examiner stated that, 
because of the gap between the Veteran's initial complaint of 
hip pain and subsequent complaint of hp pain, there is less 
than a 50 percent probability that the left hip disability is 
related tot eh complaint in service.  

The Board has carefully considered the Veteran's statements 
indicating that she has a hip disorder related to service.  
The Veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, her statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, while the Veteran is 
competent to report what comes to her through her senses, she 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Without this medical expertise, she cannot 
provide a competent opinion regarding diagnosis and 
causation.  

Therefore, as there is no evidence of a relationship between 
the Veteran's current hip disability and active service, 
entitlement to service connection for trochanteric bursitis 
is not warranted.  For the foregoing reasons, the Board 
concludes that the preponderance of the evidence is against 
the claim and service connection must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1991).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder, is denied.  

Service connection for pelvic inflammatory disease is denied.  

Service connection for cervical dysplasia is denied.  

Service connection for trochanteric bursitis is denied.  


REMAND

With respect to the increased rating claim, the Veteran 
contends that her service-connected sebaceous cysts have 
become more disabling.  In her substantive appeal, dated in 
January 2007, the Veteran indicated that the cysts recur 
continuously without warning and they go from pea size to 
golf ball size overnight.  She further maintained that she 
has had multiple cysts removed over the years; and, while the 
VA examination indicated that the condition was not active, 
during the active stages, they cysts are painful from initial 
manifestation until they are totally healed.  The Veteran 
indicated that the cysts are so painful that they cause her 
great pain with walking.  

In this regard, the Board notes that the Veteran most 
recently underwent a VA examination in January 2005, at which 
time the examiner stated that she had scars consistent with 
the removal of sebaceous scars, but there was no evidence in 
the record of any scars.  In 2008, the Veteran was seen at a 
VA gynecology clinic, at which time it was noted that she had 
bumps along the panty line that are sore and puss will come 
out; she noted that this condition comes and goes and has 
been going on for years.  

In his informal hearing presentation, dated in November 2009, 
the Veteran's representative claimed that the Veteran was 
entitled to a new VA examination as her current skin 
condition had worsened.  

In light of evidence which suggests that the Veteran's skin 
disorder has worsened since she was last afforded a VA 
examination in 2005, the Board concludes that an additional 
examination is warranted.  This is important in order to 
objectively document any worsening in the Veteran's 
disability, as contended by the Veteran and her 
representative.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The Veteran is competent to provide an opinion that 
her disability has worsened.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The Veteran should be afforded a VA 
skin examination to determine the 
severity of her sebaceous cysts.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiner designated to examine the 
Veteran.  All necessary tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  
The examiner is asked to assess the 
current severity of the service-connected 
perianal sebaceous cysts, including the 
presence of any scars.  The examiner is 
also asked to address the following, with 
complete explanations for his/her 
opinion: a. Describe the scars, if any, 
in the perianal area.  Are they 
superficial, or alternatively do they 
affect underlying tissue or are 
associated with underlying soft tissue 
damage; do they affect functioning; are 
they tender or painful; and are they 
stable? b) Are the scars disfiguring, and 
if so to what degree? c) How many square 
inches do the scars cover? Is there scar 
tissue in excess of 144 square inches 
(the area equivalent to a 12 inch by 12 
inch square)?  

2.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
theVeteran and her representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for the purpose of appellate 
disposition, if indicated.  The purposes of this REMAND are 
to further develop the record and to accord the Veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
Veteran until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


